NO. 28395
IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

 

GEORGE MIYASHIRO, Plaintiff-Appellant, v
ROEHRIG, ROEHRIG, WILSON & HARA, STANLEY H. ROEHRIG,
Attorney at Law, ALC, GLENN HARA, Attorney at Law,
CAROL MIYASHIRO, TROY MIYASHIRO, TITLE GUARANTY CO., and
DOE DEFENDANTS 1-l0O, Defendants-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
(CiV. NO. 04-1-2ll)

ORDER DENYING DEFENDANTS-APPELLEES ROEHRIG, ROEHRIG,
~ WILSON AND HARA, GLENN HARA AND STANLEY H. ROEHRIG'S
MOTION FOR RECONSIDERATION OF OPINION, FILED MARCH 23, 2010
(By: Foley, Presiding Judge, Leonard J., and

Circuit Court Judge Trader, in place of
Nakamura, C.J., and Fujise, J., all recused)

Upon consideration of Defendants-Appellees Roehrig,

Glenn Hara and Stanley H. Roehrig's

Wilson and Hara,
2010

April 5, 2010 motion to reconsider this Court's March 23,
opinion, pursuant to Rule 40 of the Hawafi Rules of Appellate

Roehrig,

Procedure and the records and files herein,
IT IS HEREBY ORDERED that the motion is denied.

DATED= Honolulu, Hawai‘i, April 14, 2010.

On the motion:

Peter van Name Esser
and

Keith K. Hiraoka

(Roeca, Louie & Hiraoka)
and

Brian J. De Lima

(Crudele & De Lima)
for Defendants-Appellees
Acting Associate Judge

ROEHRIG, ROEHRIG, WILSON
& HARA, GLENN HARA and
STANLEY H. ROEHRIG

 

09 =+:zzsw w alvmaz
 QHWa